DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive.
The Applicant argues that Comparative Example 5 shows that even when the number-average particle diameter, number-average molecular weight, and the content of the PTFE particle in the surface layer fall within the scope of claim 1, the abundance ratios do not necessarily also fall within the scope of claim 1. Therefore, the Applicant argues that it cannot be concluded from the prior art whether or not the abundance ratios fall within the ranges of claim 1. 
Furthermore, the Applicant argues that the prior art teaches polymers having structural units represented by formula (5) and formula (6) having a weight average molecular weight of 130,000, and does not teach polymers having structural units represented by formula (5) and formula (6) having a weight average molecular weight of from 60,000 or more and 129,000 or less.
Therefore, the Applicant argues that the invention is not obvious over the combination of the prior art, since the member recited in claim 1 cannot be derived from Tokimitsu and Sako not only in terms of the abundance ratio, but also in terms of the actual polymer claimed.
However, the Applicant’s argument regarding the abundance ratios of the comparative example is not a proper comparison to the prior art, since the two PTFE particles have different number-average particle diameters. For instance, Sako specifically teaches PTFE particles having a number-average particle size of 180 nm (pg. 9 of the Office action), while Comparative Example 5 discloses a PTFE particle having a number-average particle size of 190 nm (Table 2 of the specification). All of the experimental examples shown in Table 2 that have a number-average primary particle diameter of 180 nm (the same diameter as Sako’s PTFE particle) have abundance ratios within the requirements of claim 1 (Table 2, Examples 1-2, 4, 6, 8-10, 12-16). 
Furthermore, the specification fails to prove how the claimed abundance ratios exhibit unexpectedly superior results. For instance, the data disclosed in the specification fail to show that when the only variables changed are the abundance ratios, the PTFE particle exhibits substantial improvements in performance. For example, Comparative Example 3 has an abundance ratio of 150 nm or smaller of 10% and an abundance ratio of 250 nm or larger of 5%, both of which meet the scope of claim 1. However, in the image evaluation results shown in Table 3 of the specification, Comparative Example 3 exhibited a rank of 3 after 75,000 sheets and 100,000 sheets, and a rank of 2 after 125,000 sheets and 150,000 sheets. The specification defines rank 3 as meaning that there are 1 point or 2 points in total of the streak-like image defect which has been generated in each environment, and rank 2 as meaning that there are 3 points in total of the steak-like image defect which has been generated in each environment (pg. 45-46 of the specification). Examples 18 and 23 both had the same abundance ratios as Comparative Example 3, but differed in number-average primary particle diameter, number-average molecular weight, and content in the surface layer. Specifically, Example 18 exhibited a rank of 4 after 75,000 sheets and 100,000 sheets, and a rank of 3 after 125,000 sheets and 150,000 sheets, and Example 23 exhibited a rank of 3 after 75,000 sheets and 100,000 sheets, and a rank of 3 after 125,000 sheets and 150,000 sheets. The specification defines rank 4 as meaning that there are no streak-like image defects in each environment (pg. 45 of the specification). Despite Comparative Example 3 and experimental Examples 18 and 23 having the same abundance ratios, Comparative Example 3 showed inferior results compared to experimental Examples 18 and 23.
	Finally, even though Tokimitsu teaches polymers having structural units represented by formula (5) and formula (6) having a weight average molecular outside of the claimed range, the molecular taught by the prior art is exceptionally close to the claimed range. According to the MPEP, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Therefore, a polymer having structural units represented by formula (5) and formula (6) having a molecular weight of 130,000 (from the prior art) is so close to a polymer having structural units represented by formula (5) and formula (6) having molecular weight of 129,000 (within the Applicant’s claimed range) or 125,000 (Example 4 in Table 1 of the specification), that the difference in properties exhibited between the prior art and the claimed range is due to this difference in molecular weight is virtually negligible, absent any showing of unexpected results or criticality. See MPEP 2144.05(I).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tokimitsu et al. (JP 2019007994 A) (references herein made with respect to English machine translation attached), in view of Sako et al. (JP 2001194810 A) (references herein made with respect to English machine translation attached).

Tokimitsu teaches an electrophotographic photosensitive member having a support and a photosensitive layer on the support, the surface layer of the electrophotographic photosensitive member contains a cured product, and the cured product is a copolymer of a charge transporting compound that has a chain polymerizable functional group and a compound represented by formula (1). The chain polymerizable functional group consists of at least an acryloyloxy group or a methacryloyloxy group ([0008]). The electrophotographic photosensitive member has electrical characteristics that are less likely to change due to temperature and humidity ([0010]). The electrophotographic photosensitive member is used in an electrophotographic apparatus. The apparatus also contains at least one selected from the group consisting of a charging unit, a developing unit, a transfer unit, and a cleaning unit ([0072]). 


    PNG
    media_image1.png
    41
    240
    media_image1.png
    Greyscale
Tokimitsu teaches that the charge transport compound having a polymerizable functional group is a compound represented by formula (4) ([0018]). 
Figure 1. “Chemical formula 4” as taught in [0018] of Tokimitsu.


    PNG
    media_image2.png
    116
    629
    media_image2.png
    Greyscale
In formula (4), P1 is a group represented by formulas (5) or (6), A represents a charge transport group, and a represents an integer of 1 to 4.
Figure 2. “Chemical formulas 5 and 6” as taught in [0018] of Tokimitsu.

When a is 2 or more, P1 may be the same or different. For example, when a = 3, all three functional groups P1 that directly bond to the hole transporting compound A are present. In formula (4), A represents a charge transport group. A hydrogenated product (charge transport compound) in which a bonding site of A with P1 is replaced with a hydrogen atom is preferably a compound represented by formula (7).

    PNG
    media_image3.png
    74
    215
    media_image3.png
    Greyscale

Figure 3. “Chemical formula 7” as taught in [0019] of Tokimitsu.

In formula (7), R41, R42, and R43 each represents an alkyl group having 1 to 6 carbon atoms as a substituent or a phenyl group which may have a group represented by formula (8) ([0019]).

    PNG
    media_image4.png
    146
    508
    media_image4.png
    Greyscale

Figure 4. “Chemical formula 8” as taught in [0019] of Tokimitsu.

In formula (8), Ar81 represents a group obtained by removing m hydrogen atoms from benzene. R81 and R82 each represents a hydrogen atom or an alkyl group having 1 to 4 carbon atoms. P represents 0 or 1, and q represents an integer of 1 to 4. r represents 0 or 1, and 4 ≥ p + q + r ≥ 2. When q is more than 1, each carbon has R81 and R82 bonded to each carbon may be the same or different. R83 represents a fluorine atom or a fluorinated alkyl group having 2 or less carbon atoms. m represents an integer of 1 to 5 and when m is 2 or more, the group represented by R83 may be the same or different ([0019]).
	Formulas (5) and (6) of Tokimitsu are structurally identical to formulas (1) and (2) of Claim 1 and Formulas (7) and (8) of Tokimitsu represent generic structures of formulas (3) and (4) of Claim 1. Therefore, Tokimitsu teaches a charge transporting compound having a chain polymerizable functional group selected from the group consisting of chain polymerizable functional groups represented by formulas (1) to (4), as required by the limitation of Claim 1.  

    PNG
    media_image5.png
    75
    333
    media_image5.png
    Greyscale
Tokimitsu further teaches that the cured product in the surface layer of the electrophotographic photosensitive member is preferably a copolymer of a charge transport compound having a chain polymerizable functional group, a compound represented by Formula (1), and a compound represented by Formula (9).
Figure 5. “Chemical formula 9” as taught in [0021] of Tokimitsu.

Where R91 represents a hydrogen atom or a methyl group and R92 is a straight-chain alkyl group having 7 or more carbons. 
In one example ([0086], Example 5), Tokimitsu teaches an electrophotographic photosensitive member that was produced using a sufficiently similar method as the Applicant (see [0124]-[0135] of the instant spec). To produce the surface layer, 100 parts of a hole transporting compound represented by Formula (4-5) (see [0020]), 1.0 part of the charge transporting compound having a chain polymerizable functional group (1-12) (see [0017]), 19 parts of polytetrafluoroethylene particles (trade name: Lubron L-2, manufactured by Daikin Co., Ltd.), and 1.0 parts of a resin having a repeating structural unit represented by Formulas (A1) and (A2) with a copolymerization ratio of (A1)/(A2) = 1/1 and a weight average molecular weight of 130,000 was mixed with 100 parts of n-propanol and 1,1,2,2,3,3,4-heptaflurocyclopentane (Zeorora H, manufactured 
    PNG
    media_image6.png
    380
    524
    media_image6.png
    Greyscale
by Nippon Zeon Co., Ltd.). 
Figure 6. “Structural Units A1 and A2” as taught in [0086] of Tokimitsu.
Tokimitsu does not teach a specific range of the number average particle diameter of the polytetrafluoroethylene particles nor does Tokimitsu suggest the number average molecular weight of the polytetrafluoroethylene particles.
However, Sako teaches an electrophotographic photosensitive member having a desired surface layer hardness by adjusting the molecular weight of the binder resin, the number of polymerization functional groups, and by evenly dispersing a specific amount of flurororesin powder in the surface layer in order to make the surface friction coefficient and contact angle within the desired range ([0059]-[0060]). Sako teaches that is the less the dispersed material, the larger the universal hardness of the surface layer is. Additionally, when the molecular weight of the binder resin is increased, the universal hardness is also increased, and if the degree of crosslinking of the resin is increased by increasing the number of polymerization functional groups, the universal hardness is increased ([0060]). Sako further teaches that the number average particle size of the fluororesin powder is preferably in the range of 0.01 to 5 µm, and the number average molecular weight is in the range of 3,000 to 5,000,000 ([0065]). The content of the fluorine-based resin powder is preferably from 4 to 70% by mass, and more preferably 10 to 55% by mass based on the total mass of the constituent composition of the outermost surface layer of the photoreceptor. If it is less than 4% by mass, the reduction of the surface energy may be insufficient, and if it exceeds 70% by mass, the film strength of the surface layer may be lowered ([0067]). In the examples taught by Sako, polytetrafluoroethylene resin fine powder having a number average particle size of 0.18 µm (180 nm) was used as the fluororesin powder ([0115],[0123],[0126],[0129],[0138]).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the weight average molecular weight of the of resin having a repeating structural unit represented by Formulas (A1) and (A2) with a copolymerization ratio of (A1)/(A2) = 1/1 of Tokimitsu to achieve the desired surface layer hardness, surface friction coefficient, and contact angle of the electrophotographic photosensitive member. See MPEP § 2144.05(II).
Furthermore, the polytetrafluoroethylene particle of Tokimitsu as modified by Sako would exhibit sufficiently similar “abundance ratios” as the Applicant’s, assuming that the number-average particle diameter, number average molecular weight, and mass content with respect to the surface layer of the photosensitive member were selected from the ranges suggested by the combined prior art and would meet the limitations required by Claim 1, absent any evidence to the contrary. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737     
07/15/2022